Citation Nr: 0210473	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-12 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant asserts that she has had active military 
service.  She is seeking VA disability compensation or 
pension.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 action of the Washington, D.C., 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied the 
appellant's claim for VA disability compensation or pension, 
concluding that it was not shown that the appellant had 
served in the military.


FINDINGS OF FACT

1.  The certifying agencies, the National Personnel Records 
Center and the Department of Health and Human Services, were 
unable to identify a record of military service for the 
appellant.

2.  The appellant has submitted no documentary evidence 
issued by the United States pertaining to any military 
service.


CONCLUSION OF LAW

The criterion of a "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. § 101(2) (West 
1991); 38 C.F.R. §§ 3.1, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1990, the appellant submitted a claim for VA 
compensation or pension.  However, the RO was not able to 
confirm the appellant's claimed military service.  In 
correspondence that is not dated, but that the RO marked as 
saved to the appellant's claims file in August 1992, the RO 
informed the appellant that her claim for VA benefits was 
denied, because the evidence did not show that she had had 
any active military service.

The appellant submitted additional claims for VA benefits in 
1994 and 1998.  In 1996, 1998, and 1999, VA again informed 
her that her claims were denied because it was not shown that 
she had served in the military.  The appellant appealed the 
RO's denial of November 1999, and that appeal is currently 
before the Board.

VA provides benefits, in the form of monthly payments, for 
veterans who have disability that was incurred or aggravated 
in military service, and, under certain circumstances, for 
veterans who are permanently and totally disabled, even if 
their disabilities were not incurred or aggravated in 
service.  See 38 U.S.C.A. §§ 1110, 1131, 1521 (West 1991 & 
Supp. 2002).  With regard to the persons eligible for such 
benefits, the term "veteran" means a person who served in 
the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2), 101(24) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.1(d) (2001).

A recently enacted law, the Veteran's Claims Assistance Act 
(VCAA), and its implementing regulations, have changed the 
duties of VA and claimants with regard to initiating and 
substantiating claims for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West Supp. 2002); 
66 Fed. Reg. 45620 et seq., (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  The 
VCAA and its regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; 
although VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 66 Fed. Reg. 
45620, 45630-631 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The VCAA and its regulations also include new notification 
provisions.  Specifically, if a claimant submits a 
substantially complete application for VA benefits, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, or 
sent by a service department, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the service department, if the evidence is a document issued 
by the service department, the document contains the needed 
information, and VA finds that the document is genuine and 
the information on the document is accurate.  38 C.F.R. 
§ 3.203(a) (2001).  When the claimant does not submit 
evidence of service, or submits insufficient evidence, VA 
shall request service verification from the service 
department.  38 C.F.R. § 3.203(c) (2001).

On the claim that the appellant submitted in December 1990, 
she indicated that she had served in the Army from 1964 to 
1971.  In the space on the form for any other name under 
which a claimant had served, the appellant listed six last 
names.

In January 1991, the RO asked the appellant to submit her DD 
214 or other military separation papers, or other information 
showing her service branch, dates of service, and other 
identifying service information.  Also in January 1991, the 
National Personnel Records Center (NPRC) of the National 
Archives and Records Administration (NARA) send the RO a form 
to be completed in order to request military records.  In 
February 1991, the RO sent the appellant the NARA form and 
asked her to fill it out with dates and other information 
regarding her military service.

In January 1991, the appellant submitted an NARA form, 
showing her current name, and noting one other last name, 
apparently her maiden name.  She provided her Social Security 
number.  She checked Coast Guard and Army under branch of 
service.  In the space for military units and geographical 
locations during service, she listed the United States, nine 
foreign countries or cities, and three private corporations.

In April 1991, the RO requested from NPRC the verification of 
the appellant's service dates.  The RO listed the appellant's 
maiden name, and the five other last names she had provided 
in 1990.  The RO included the appellant's Social Security 
number, the Army as the reported service branch, and the 
reported service dates of 1964 to 1971.  In October 1991, 
NPRC responded that they were unable to identify a record of 
military service from the information provided.  In 1992, the 
RO informed the appellant that her claim was denied, because 
the evidence, including a service department report, did not 
show that she had served in the military.

In February 1994, the appellant submitted a claim for 
disability benefits due to schizophrenia.  On the claim form, 
she indicated that she had served in the military from 1961 
to 1963.  She listed two other names, each with first and 
last names, under which she had served.  One of those last 
names was the same as one of the names she had provided in 
her 1990 claim.  She provided a name and address for her 
nearest relative, a man with the same last name that she had 
previously listed as her maiden name.

In March 1996, the White House forwarded to VA a letter from 
the appellant to the President regarding government benefits, 
including VA benefits.  In the letter, the appellant listed 
five alternate names, two of which had not been listed in 
correspondence received earlier by VA.  In March 1996, VA 
wrote to the appellant that her claim remained denied, in the 
absence of evidence that she had had active military service.  
The appellant was informed that she could reopen her claim by 
furnishing proof of her military service.

The appellant completed another NARA form for requesting 
military records, and dated the form in July 1997.  On that 
form, she checked  the Army, Air Force, Navy, and Coast Guard 
as branches of service in which she had served.  

In June 1998, the appellant submitted another claim for 
benefits.  She included another alternate name which she had 
not provided before.  She indicated that she had served from 
1957 to 1969, and she indicated that she had served in the 
Navy, Army, and Air Force.  Also in June 1998, a report of 
contact form reflected a meeting of the appellant at a 
veteran's service center (VSC).  At that time, she provided 
two new, additional names that she had used.  She provided 
the telephone number of her father, the same person who had 
been listed as her nearest relative in a 1994 claim.  She 
indicated that he could give information about her military 
service.  Another report of contact form from June 1998 
indicated that the VSC contact had telephoned the appellant's 
father.  He confirmed that the appellant was his daughter, 
and indicated that she had not had any military service.  He 
reported that she had previously worked for the Selective 
Service.  He stated that she was an outpatient at a 
psychiatric hospital.

In a July 1998 letter, the RO informed the appellant that VA 
could not pay her disability compensation or pension, because 
VA did not have evidence that she had had any military 
service.  The RO informed the appellant that they had asked 
NPRC in 1991 to verify her service, and that NPRC had found 
no record of her having served.  The RO informed the 
appellant that they had checked under other names that she 
had reported using, but had only found service records for 
persons with similar names, but Social Security numbers 
different from the appellant's.  The RO informed the 
appellant that they had called her father, and that he had 
indicated that she had not had any military service.

In 1998, the appellant submitted a copy of a record showing 
her pay grade at various dates from 1972 to 1976.  The record 
reflected that she was paid salaries under the GS system, a 
system of pay levels for civilian employees of the federal 
government.  The appellant's claims file contains a 
difficult-to-read copy of another NARA form, completed by the 
appellant and dated in May 1999.  In that form, she mentioned 
service in the Army, Air Force, and Navy.

In October 1999, NPRC reported that they were unable to 
identify a record of military service for the appellant from 
the information provided.  In November 1999, the RO informed 
the appellant that her claim for benefits was denied because 
there was no record that she had served in the military.  The 
RO sent the appellant a copy of NPRC's October 1999 
statement, and of the NARA form that she had completed and 
dated in July 1997.  The RO told the appellant that she 
should submit any other information that might help VA locate 
her military record.

In March 2000, the appellant submitted a notice of 
disagreement (NOD) with the RO's November 1999 action denying 
her benefits.  She wrote that she had used many names in her 
life.  She wrote that she had been unable to get a DD 214, 
but that she had been a captain in the Army, Navy, and Air 
Force.  She noted that military record files had been 
destroyed in a fire in St. Louis (at NPRC), and asked that 
her file be reconstructed.  Also in March 2000, the appellant 
completed another NARA form to request records.  She 
indicated that she had served in the Army from 1959 to 1967, 
in the Navy from 1959 to 1967, and in the Air Force from 1959 
to 1967.  She wrote that she had been a medical doctor and a 
dentist.

In May 2000, the RO issued a statement of the case (SOC) on 
the issue of whether the appellant was a veteran of the armed 
forces of the United States.  In May 2000, the appellant 
submitted a substantive appeal on that issue.  She indicated 
that she had used a different name in service, and she 
asserted that her file needed to be reconstructed.  In June 
2000, NPRC again wrote that they were unable to identify a 
record of military service for the appellant from the 
information provided.

In August 2000, the appellant had a hearing before RO 
personnel at the RO.  She reported that she had served in the 
military from 1959 to 1967, and that she had served in three 
branches of the military.  She noted that she had been unable 
to get a copy of a DD 214.  She indicated that she had used 
different names.  When asked what her name was when she 
served in the military, she replied that she did not know.  
She indicated that she had filled out forms to request her 
military records several times.  In November 2000, the RO 
issued a supplemental statement of the case (SSOC).  In 
January 2001, the appellant submitted a statement in which 
she recounted some of her personal and psychiatric history, 
but did not address the question of verification of her 
claimed military service.

The appellant submitted a copy of a December 2000 letter from 
the United States Department of Health and Human Services 
(HHS).  The letter listed eight names, and indicated that 
records had been searched to determine whether those 
individuals had served on active duty with the United States 
Public Health Service Commissioned Corps.  Most or all of the 
listed names are names that the appellant has indicated that 
she has used.  In the copy of the letter, one sentence 
contains a gap between the words "have" and "served," such 
that the letter appears to state that the eight individuals 
had served in that Corps.

In April 2002, the RO asked HHS to provide a copy of the 
public record of the appellant's active service with the 
Public Health Service.  Later in April 2002, HHS responded 
that a search of records had revealed that the appellant had 
not served on active duty with the United States Public 
Health Service Commissioned Corps.  In May 2002, the 
appellant asked that the RO contact the Public Health Service 
to obtain serial numbers for two names under which she 
reported having served.

In this case, the appellant has not submitted any document 
from a service department verifying that she had military 
service.  VA has requested from the service departments, 
through NARA and NPRC, which hold certain service department 
records, verification of the appellant's claimed service.  
Thus, VA has fulfilled its duty under 38 C.F.R. § 3.203(c) to 
request verification of service from the service departments.

While VA has a duty to notify a claimant of information and 
evidence necessary to substantiate a claim, that duty begins 
when VA receives a substantially complete application for 
benefits.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The information that must be provided for an 
application to be a substantially complete application 
includes, in part, the claimant's name, and sufficient 
service information for VA to verify the claimed service.  
See 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(3)).  If VA receives an incomplete 
application for benefits, it will notify the claimant of the 
information necessary to complete the application, and will 
defer assistance until the claimant submits this information.  
66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)(2))

In this case, the appellant has not submitted any DD Form 214 
or any other service department evidence documenting that she 
served in the military.  As she has filed several claims for 
benefits over several years, she has stated different years 
for the dates of her service, and different answers as to the 
branches of service in which she served.  She has also 
provided various inconsistent lists of names under which she 
claims records of her service might be filed.  VA has 
notified the appellant of the information necessary to 
complete her application.  

The record reflects that VA has taken steps to notify the 
appellant of the information evidence necessary to 
substantiate her claim.  Specifically, VA provided the 
appellant notices that her claims had been denied, an SOC 
issued in May 2000, and SSOCs issued in November 2000 and 
June 2001.  In these documents, the RO related the definition 
of a veteran under VA law and regulations.  The RO described 
the evidence that had been considered, explained why the 
appellant's claims had been denied, and informed the 
appellant of what information was needed to show that she was 
a veteran for purposes of receiving VA benefits.  The RO 
indicated when it had taken or would take steps to verify the 
appellant's service, and when the appellant would need to 
obtain or submit information or documentation.  Therefore, 
the Board concludes that, even if VA's notification duties 
apply in this case, VA has fulfilled those duties.

VA's duty to assist claimants in obtaining evidence necessary 
to substantiate a claim is also a duty that attaches after VA 
has received a substantially complete application for 
benefits. See 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)).  Furthermore, VA is to 
discontinue providing assistance in obtaining evidence for a 
claim when there is no reasonable possibility that further 
assistance would substantiate the claim, such as when the 
claimant lacks qualifying service or veteran status.  66 Fed. 
Reg. 45620, 45631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).

VA has assisted the appellant in seeking evidence to 
substantiate her claim.  On several occasions, VA sought from 
the appropriate federal archival sources verification of the 
appellant's claimed service.  VA searched for records under 
multiple names, including the name the appellant currently 
uses, the name that appears to have been her maiden name, and 
several of the names that the appellant says she might have 
used during service.  VA received responses from the federal 
agencies; each of the four responses indicated that there was 
no record of the appellant having served.  VA informed the 
appellant when attempts to obtain service records failed to 
find any.  The appellant has not identified any potential 
source to verify her claimed service that has not been 
contacted.  VA contacted the appellant's father, but he 
reported that the appellant had not had military service.  
The record does not point to the existence of any additional 
relevant evidence that should be obtained prior to deciding 
the issue on appeal.  The Board concludes that, even if VA's 
duty to assist a claim applies in this case, VA has fulfilled 
that duty.  As VA has fulfilled any applicable duties with 
respect to the appellant's claim, the Board may address on 
its merits the appellant's claim that she is a veteran and 
potentially eligible for veteran's disability compensation or 
pension.

The appellant has not provided any corroboration of her claim 
that she had active military service.  The contact that she 
suggested, her father, stated that she had not served in the 
military.  Despite the confusing and inconsistent information 
that the appellant provided about names and dates, VA 
requested searches of service department records several 
times, and every time the records failed to show that the 
appellant had served in the military.  In light of the 
complete absence of service branch documentation, or any 
other corroboration that the appellant had military service, 
the Board must conclude that the appellant did not have 
active military service, and thus is not a veteran and is not 
eligible for veteran's benefits.



ORDER

Basic eligibility for VA benefits is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

